 Case 18-10052         Doc 165     Filed 05/21/19 Entered 05/21/19 10:54:04           Desc Main
                                    Document     Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MAINE


In re:

Felicity A. Ferrell,                                  Chapter 13
                                                      Case No. 18-10052
                       Debtor




                       ORDER DENYING MOTION TO RECONSIDER

         In March 2019, the Court issued two orders in this chapter 13 case, one dismissing the

case and another denying an oral motion for sanctions. See [Dkt. No. 148 & 150]. Kevin Hall

seeks an order reconsidering one, or perhaps both, of those orders. See [Dkt. No. 156].

         Before addressing the request for reconsideration, some explanation of the prior orders is

warranted. The debtor, Felicity Ferrell, asked for her chapter 13 case to be dismissed. See [Dkt.

No. 135]. Mr. Hall, a creditor, filed what he termed a “partial opposition” to Ms. Ferrell’s

motion, asking the Court to prohibit Ms. Ferrell from filing for bankruptcy for at least one year

and to preserve his right to seek sanctions against Ms. Ferrell and her counsel. See [Dkt. No.

141]. The Court conducted a hearing on the motion to dismiss on March 20, 2019 and, during

that hearing, Mr. Hall’s counsel made an oral motion for the imposition of sanctions. See [Dkt.

No. 147]. After the hearing, the Court issued an order denying the oral motion [Dkt. No. 148]

(the “Sanctions Order”). The Sanctions Order dealt only with the oral motion made during the

hearing. Although the subject of sanctions was addressed in some detail in Mr. Hall’s partial

opposition, the Sanctions Order was not a ruling on that opposition. Instead, the Sanctions Order

was a direct response to the oral motion, and the limited effect of the order was to deny that oral

motion.




                                                  1
 Case 18-10052        Doc 165     Filed 05/21/19 Entered 05/21/19 10:54:04             Desc Main
                                   Document     Page 2 of 4


       The Court also issued an order dismissing Ms. Ferrell’s case. See [Dkt. No. 149 & 150]

(the “Dismissal Order”). In the Dismissal Order, the Court declined Mr. Hall’s invitation to

reserve jurisdiction to consider imposing sanctions on Ms. Ferrell or her counsel. Id. The

rationale for that declination is contained in the Dismissal Order.

       Now, Mr. Hall has moved the Court for reconsideration. See [Dkt. No. 156] (the “Motion

for Reconsideration”). By its title, the Motion for Reconsideration suggests that the incorporated

prayer for relief relates to the Sanctions Order; the initial paragraph, however, suggests that the

motion relates to the Dismissal Order. Ultimately, this contradiction is unimportant, because the

motion does not allege any manifest error of law, newly discovered evidence, or other plausible

grounds for reconsideration of the Sanctions Order or the Dismissal Order. Instead, the Motion

for Reconsideration expresses Mr. Hall’s dissatisfaction with the Court’s rulings. A litigant’s

displeasure with a ruling is not grounds for reconsideration. See Palmer v. Champion Mortg.,

465 F.3d 24, 30 (1st Cir. 2006) (“Unless the court has misapprehended some material fact or

point of law, such a motion is normally not a promising vehicle for revisiting a party’s case and

rearguing theories previously advanced and rejected.”).

       Mr. Hall offers several specific criticisms, none of which advance the ball for him. In the

Sanctions Order, the Court observed that the oral motion “did not identify the legal basis for the

relief requested, the person or persons against whom sanctions were sought, or the specific

sanction sought.” [Dkt. No. 148.] Mr. Hall challenges the accuracy of those observations by

pointing to the content of his partial opposition to Ms. Ferrell’s motion to dismiss. See [Dkt. No.

156, at ¶¶ 1-2]. That explanation is based on an apparent misunderstanding of the Sanctions

Order, as the Court’s observations were based solely on the contents of the oral motion. The

Sanctions Order was neither an indictment of, nor an imprimatur on, Mr. Hall’s partial

opposition.



                                                  2
 Case 18-10052        Doc 165      Filed 05/21/19 Entered 05/21/19 10:54:04           Desc Main
                                    Document     Page 3 of 4


       A motion may be made orally during a hearing, see Fed. R. Bankr. P. 9013, but the

movant is nevertheless required to explain the relief sought and the factual and legal bases for the

requested relief. Mr. Hall’s counsel made no discernible attempt to provide that explanation

during the hearing, and she did not expressly incorporate the contents of Mr. Hall’s partial

opposition to the motion to dismiss into her oral motion. When faced with an oral motion, the

trial court is not required to speculate about the basis for the motion.

       Even if the contents of that partial opposition could be deemed to have been incorporated

by reference, there was no manifest error of law in the denial of Mr. Hall’s request for sanctions.

Whether to impose sanctions is a purely discretionary determination. See Kale v. Combined Ins.

Co. of Am., 861 F.2d 746, 758 (1st Cir. 1988) (“[A]t its core imposition of sanctions is a

judgment call.”) (quotation marks omitted). Mr. Hall seems to believe that the Court was

somehow required to impose sanctions (or even to reserve jurisdiction to consider a later written

request for imposition of sanctions). There is no such requirement in the law.

       In response to the Court’s observation that he failed to seek an evidentiary hearing on his

oral motion, Mr. Hall demurs. He protests that he informed the Court that the “matter warranted

a Show Cause Hearing.” [Dkt. No. 156 at ¶ 3.] True enough, but that statement is not a request

for an evidentiary hearing. Mr. Hall never asked the Court to schedule an evidentiary hearing at

which he could adduce evidence in support of his request. Instead, he filed a partial opposition

to Ms. Ferrell’s motion to dismiss her case (which does not constitute evidence), and then

appeared, through counsel, at a hearing in which his counsel made statements (which also do not

constitute evidence). Given those failures, there was no manifest error of law in failing to

conduct an evidentiary hearing on Mr. Hall’s requests.




                                                  3
 Case 18-10052      Doc 165     Filed 05/21/19 Entered 05/21/19 10:54:04           Desc Main
                                 Document     Page 4 of 4


       Mr. Hall’s remaining arguments in support of his request for reconsideration do not

warrant discussion. His motion is denied.



 Dated: May 21, 2019
                                             Michael A. Fagone
                                             United States Bankruptcy
                                             Judge District of Maine




                                               4
